,Case 2:20-cv-00217-RBS-DEM Document 128 Filed 08/20/21 Page 1 of 13 PagelD# 2542

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
JTH TAX, LLC, et al.,
Plaintiffs,
v. CIVIL NO. 2:20cv217
BABLU SHAHABUDDIN,
Defendant.
MEMORANDUM FINAL ORDER

This matter comes before the court on the Defendant’s Motion
for Summary Judgment, filed on March 22, 2021, ECF No. 87, and the
Plaintiffs’ Motion for Summary Judgment, filed on April 29, 2021,
ECF No. 107. On April 15, 2021, and May 20, 2021, respectively,
these Motions were referred to United States Magistrate Judge
Douglas E. Miller pursuant to the provisions of 28 U.S.C.
§ 636(b) (1) (B) and Federal Rule of Civil Procedure 72(b), to
conduct necessary hearings and to submit to the undersigned
district judge proposed findings and recommendations for the
disposition of the Motions. ECF Nos. 106, 117.

The magistrate judge filed the Report and Recommendation
(“R&R”) on June 25, 2021. ECF No. 120. The R&R recommends granting
the Defendant’s Motion for Summary Judgment and denying the
Plaintiffs’ Motion for Summary Judgment. Id. By copy of the Ré&R,
the parties were advised of their right to file written objections

to the findings and recommendations made by the magistrate judge.
.Case 2:20-cv-00217-RBS-DEM Document 128 Filed 08/20/21 Page 2 of 13 PagelD# 2543

Id. at 33-34. On July 9, 2021, the Plaintiffs filed their
objections. ECF No. 122. The Defendant filed a response on July 23,
2021. ECF No. 123. On July 29, 2021, the Plaintiff filed a reply.
ECF No. 126; see ECF No. 127.
I. Legal Standard
A. Review of Magistrate Judge’s R&R

Pursuant to Rule 72(b) of the Federal Rules of Civil
Procedure, the court, having reviewed the record in its entirety,
must make a de novo determination of those portions of the R&R to
which the parties have specifically objected. Fed. R. Civ.
P. 72(b). For unchallenged portions, the court “must ‘only satisfy
itself that there is no clear error on the face of the record in
order to accept the recommendation.’” Diamond v. Colonial Life
& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed.
R. Civ. P. 72 Advisory Committee's Note). The court may accept,
reject, or modify, in whole or in part, the recommendation of the
Magistrate Judge, or recommit the matter to him with instructions.
28 U.S.C. § 636(b) (1).

B. Motion for Summary Judgment

Summary judgment is appropriate when the court, viewing the
record as a whole and in the light most favorable to the nonmoving
party, finds there is no genuine issue of material fact and that
the moving party is entitled to judgment as a matter of law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986).

 
Case 2:20-cv-00217-RBS-DEM Document 128 Filed 08/20/21 Page 3 of 13 PagelD# 2544

A court should grant summary judgment if the nonmoving party has
failed to establish, after adequate time for discovery, the
existence of an essential element of that party’s case.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). At a minimum,

 

the nonmoving party must present “evidence on which the [trier of
fact] could reasonably find” for the nonmoving party. Anderson,
477 U.S. at 252. “When faced with cross-motions for summary
judgment, the court must review each motion separately on its own
merits ‘to determine whether either of the parties deserves
judgment as a matter of law.’” Rossingnol v. Voorhaar, 316 F.3d
516, 523 (4th Cir. 2003) (quoting Philip Morris, Inc. v.
Harshburger, 122 F.3d 58, 62 n.4 (1st Cir. 1997)).
II. Objections

The Plaintiffs object to the magistrate judge’s
recommendations that summary judgment be granted in favor of the
Defendant as to (1) the Plaintiffs’ breach of contract claim;/ and
(2) the Defendant’s counterclaim for breach of contract. The court

considers the Plaintiffs’ objections in turn.

 

1 The Complaint contains five (5) counts, all of which turn
on the same alleged breach of contract. ECF No. 1. The counts are
(1) breach of contract (specific performance); (2) breach of
contract (monetary claim); (3) unjust enrichment; (4) request for
preliminary injunction; and (5) request for permanent injunction.
Id.
- Case 2:20-cv-00217-RBS-DEM Document 128 Filed 08/20/21 Page 4 of 13 PagelD# 2545

A. Plaintiffs’ Breach of Contract Claim
The Plaintiffs allege that the Defendant breached a Purchase
and Sale Agreement (“PSA”) executed by the parties on June 30,
2016. The contested provision of the PSA, paragraph 8(e), states,
in relevant part:

At [the Plaintiffs’] request, [the Defendant] shall seek
the Lessor’s consent to the assignment of certain office
real estate leases connected with the operation of the
Business to [the Plaintiffs] or its assignees as listed
in Schedule C. Notwithstanding the forgoing, to the
extent any leases associated with Business have not been
assigned to [the Plaintiffs] and [the Plaintiffs]
requests such assignment, [the Defendant] agrees to
assign such leases to [the Plaintiffs] immediately.

ECF No. 99-9 at 5-6. In other words, the “Defendant agreed to sign
over the leases to the properties subject to this litigation
immediately upon [the] Plaintiffs’ request.” ECF No. 108 at 7.

On November 9, 2018, the parties entered into another
contract, the Settlement Agreement. ECF No. 99-10. Paragraph 4 (a)
of the Settlement Agreement states, in pertinent part:

This Agreement states the entire agreement amongst the

Parties who have executed this Agreement and supersedes

their prior agreements, negotiations or understandings,

both oral and written, including [the PSA], except for

[among other provisions, paragraph 8(e)], which Sections

the parties hereby expressly agree shall survive

execution of this Agreement and remain in full force and
effect.

The Plaintiffs assert that the Defendant breached the PSA

when he refused to assign leases to five (5) properties. ECF No.
-Case 2:20-cv-00217-RBS-DEM Document 128 Filed 08/20/21 Page 5 of 13 PagelD# 2546

108 at 6-11. The Defendant admits that he did not assign the leases
in question, but he maintains that the Plaintiffs never demanded
assignment of the leases and, even if they did, the Plaintiffs had
already both expressly and impliedly waived their right to
assignment of the leases. ECF No. 88 at 14-23.

To establish a breach of contract claim, the Plaintiffs must
show that (1) the Defendant had a legally enforceable obligation;
(2) the Defendant materially breached that obligation; and (3) the
breach caused the Plaintiffs’ damage. See Filak v. George,
594 S.E.2d 610, 614 (Va. 2004). The magistrate judge found that
the Plaintiffs’ claim failed on the first element because (1) the
summary judgment record could not support a finding that the
Plaintiffs ever requested assignment of the leases; and (2) even
if the Plaintiffs did request assignment of the leases, the summary
judgment record established as a matter of law that the Plaintiffs
had already expressly and impliedly waived their right to
assignment of the leases. R&R at 17-32. The magistrate judge found
express waiver based on a series of emails between the parties in
2016 in which the Plaintiffs “repeatedly told [the Defendant] that
they would not be taking [the leases] and replied affirmatively
that he was free to dispose of such leases.” Id. at 22. The
magistrate judge found implied waiver based on the Plaintiffs’
failure to request assignment of the leases until at least December

of 2019, even though “the language of the PSA repeatedly reiterates
Case 2:20-cv-00217-RBS-DEM Document128 Filed 08/20/21 Page 6 of 13 PagelD# 2547

that. . . the assignment of the requested leases[] was to occur
soon after the execution of the PSA in 2016.” Id. at 27.

After a de novo review, the court finds no error in the
magistrate judge’s determinations that the undisputed facts
establish, as a matter of law, that the Plaintiffs expressly and
implicitly waived their right to assignment of the leases prior to
December of 2019. The court therefore OVERRULES the Plaintiffs’
objections as to the breach of contract claim and ADOPTS AND
APPROVES in full the reasoning of the magistrate judge. The court
adds two observations to the magistrate judge’s thorough analysis.

1. Express Waiver

First, the Plaintiffs contend that they could not have
expressly waived their right to assignment of the leases in 2016
because their right to demand assignment of the leases was
“reinstated” in 2018 when the parties executed the Settlement
Agreement. The Plaintiffs reason that the Settlement Agreement
reinstated this right because the Settlement Agreement states that
it supersedes all prior agreements between the parties except for
certain provisions of the PSA, including the provision of the PSA

regarding assignment of leases. ECF No. 122 at 14-16. The Defendant

 

counters that the Settlement Agreement’s merger clause did not
create new contractual rights, but simply maintained the status
quo as to the rights and obligations contained in the excepted

provisions of the PSA. ECF No. 123. The Defendant therefore
Case 2:20-cv-00217-RBS-DEM Document 128 Filed 08/20/21 Page 7 of 13 PagelD# 2548

concludes that the Settlement Agreement does not supersede the
Plaintiffs’ waiver. Id.
“A contract must be construed as written .. . .” Quadros

& Assocs., P.C. v. City of Hampton, 597 S.E.2d 90, 93 (Va. 2004).

 

“When contract terms are clear and unambiguous, a court must accord
those terms their plain meaning.” Id. The court concludes that
paragraph 4(a) of the Settlement Agreement, by its plain terms,
does not create new contractual rights and obligations. Where, as
here, a merger clause in a contract contains exceptions, the
purpose of the exceptions is merely “to prevent [a prior agreement]
from being superseded by” the new contract. Drews Distrib., Inc.

v. Silicon Gaming, Inc., 245 F.3d 347, 351 (4th Cir. 2001). That

 

the parties intended this, and did not intend for the merger clause
to create new rights and obligations, is clear from the Settlement
Agreement’s plain text, which says only that certain provisions of
the PSA will “survive” execution of the Settlement Agreement.
ECF No. 99-10. Accordingly, the Defendant never had an obligation
under the terms of the Settlement Agreement to assign the leases
at issue to the Plaintiffs.* Furthermore, the Plaintiffs’ express
waiver of their right to demand assignment of the leases was

completed in 2016. The court finds that the Settlement Agreement,

 

2 Notably, the Plaintiffs have always referred to the
Defendant’s purported breach of contract as a violation of the
PSA, and not as a violation of the Settlement Agreement. See ECF
Nos. 1 at 6-10; 99 at 11-14; 108 at 6-8.
-Case 2:20-cv-00217-RBS-DEM Document 128 Filed 08/20/21 Page 8 of 13 PagelD# 2549

executed in 2018, does not shed light on whether the Plaintiffs’
actions several years earlier constituted an express waiver.
Therefore, the court OVERRULES this objection to the R&R.
2. Retraction of Waiver

Second, the Plaintiffs argue that, even if they did waive
their right to assignment of the leases, they retracted that waiver
when they demanded the leases in December of 2019. To support this
argument, the Plaintiffs cite Bristol Metals, LLC v. Messer, LLC,
498 F. Supp. 3d 840 (E.D. Va. 2020); Mun. Auth. Of Westmoreland

City v. CNX Gas Co., 380 F. Supp. 3d 464 (W.D. Pa. 2019);

 

Restatement (Second) of Contracts § 84 cmt. f (1981);

and 13 Williston on Contracts, § 39.20 (4th ed. 2004). The cases

 

cited by the Plaintiffs are district court cases applying
§ 2-209(5) of Pennsylvania’s Uniform Commercial Code (“UCC”).

See Bristol Metals, LLC, 498 F. Supp. 3d at 854-55; CNX Gas Co.,

 

380 F. Supp. 3d at 470. Both Williston and the Restatement also
cite to § 2-209(5) of the UCC as the primary authority on
retraction of waiver. See Restatement (Second) of Contracts § 84

emt. f; 13 Williston on Contracts, § 39.20. However, the Plaintiffs

 

do not mention the analogous provision in Virginia’s UCC, see Va.
-Case 2:20-cv-00217-RBS-DEM Document 128 Filed 08/20/21 Page 9 of 13 PagelD# 2550

Code § 8.2-209(5),3 nor do they argue that Chapter Two of the UCC
applies to this case.‘

Based on the foregoing, the court finds the Plaintiffs’
retraction argument to be inapplicable to the facts of this case.
All of the sources cited by the Plaintiffs discussing retraction
of waiver clearly contemplate a scenario much different from the

one presented here. For example, in Bristol Metals, LLC, the

 

parties had a contract for the periodic sale and delivery of
industrial gases. 498 F. Supp. 3d at 845. The contract included a

clause that limited price increases to two percent (2%) each year.

 

3 This provision is identical to § 2-209(5) of the UCC, and
reads: “A party who has made a waiver affecting an executory
portion of the contract may retract the waiver by reasonable
notification received by the other party that strict performance
will be required of any term waived, unless the retraction would
be unjust in view of a material change of position in reliance on
the waiver.” Va. Code § 8.2-209(5).

4 Chapter Two of the UCC applies to “transactions in goods.”
Va. Code § 8.2-102. The sale of a business, as in the PSA, can be
a contract for the sale of goods, if “the essential bulk of the
assets to be transferred qualify as ‘goods.’” De Filippo v. Ford
Motor Co., 516 F.2d 1313, 1322-23 (3d Cir. 1975); see Va. Code
§ 8.2-105 (defining “goods”); see also Monarch Photo, Inc. v.
Qualex, Inc., 935 F. Supp. 1028, 1033 (D. N.D. 1996) (“The UCC
sales provisions will be applied to a sale of an ongoing business
only if the essential element or nature of the contract is for the
transfer of movable goods, and the transfer of items other than
moveable goods, such as goodwill or realty, and the performance of
other acts are merely incidental or secondary elements under the
contract.” (alteration omitted) (quotation marks omitted)). Here,
the PSA does include the sale of movable goods, but also of
intellectual property, goodwill, passwords, telephone numbers,
franchises, permits, licenses, orders, registrations,
certifications, variances, exemptions, leases, and subleases.
ECF No. 99-9 at 15.

 
Case 2:20-cv-00217-RBS-DEM Document 128 Filed 08/20/21 Page 10 of 13 PagelD# 2551

Id. The buyer did not enforce the price-escalation clause for
several years, until it notified the seller that it would enforce
the two percent (2%) cap going forward. See id. at 854. The seller
asserted that the buyer had waived the provision and could not
enforce it, but the court cited § 2-209(5) of the UCC to conclude
that “a party who has waived an executory portion of a contract
may retract that waiver [as to future transactions], absent a
showing that such retraction will prove unjust in view of a
material change of position by the other side.” Id. at 856.

Other cases discussing retraction of waiver involve similar
circumstances, i.e., where (1) the parties have a contract that
entails ongoing obligations as between the parties, such as the
periodic sale and delivery of goods; (2) for a period of time, one
party declines to enforce a provision of the contract; and (3)
that party thereafter informs the other party that it will require
strict compliance with such provision as to all future
transactions. See, e.g., CNX Gas Co., 380 F. Supp. 3d at 470-73;
RBC Nice Bearings, Inc. v. SKF USA, Inc., 123 A.3d 417, 422-26
(Conn. 2015); Getty Terminals Corp. v. Coastal Oil N.E., Inc.,
995 F.2d 372, 374-75 (2d Cir. 1993); Daniels v. Phila. Fair Housing
Comm’ n, 513 A.2d 501, 502-03 (Pa. Commw. Ct. 1986). The Plaintiffs
have not identified any case applying the principle of retraction
in a case not governed by Chapter Two of the UCC. Nor have the

Plaintiffs cited any case applying retraction of waiver in a case

10
Case 2:20-cv-00217-RBS-DEM Document 128 Filed 08/20/21 Page 11 of 13 PagelD# 2552

with facts similar to those presented here, where one party
purports, years later, to retract its waiver of a right pursuant
to a contractual provision that contemplates a discrete, one-time
performance at a time close to the execution of the contract.
Accordingly, the Plaintiffs have not established that their
purported retraction in December of 2019 had any legal effect. For
these reasons, the court OVERRULES this objection.
B. Defendant’s Counterclaim

Paragraph l(c) of the Settlement Agreement requires the
Plaintiffs to pay the Defendant “10% of the 2019 Net Revenue.” ECF
No. 99-9 at 3. In his counterclaim, the Defendant alleges that the
Plaintiffs breached this provision of the Settlement Agreement by
failing to pay him ten percent (10%) of the electronic filing fees
that the Plaintiffs generated in 2019. ECF No. 88 at 7. The
Plaintiffs argue that electronic filing fees are not “net revenue,”
as that term is used in the Settlement Agreement. ECF No. 99
at 21-22. The magistrate judge concluded that the Settlement
Agreement unambiguously requires the Plaintiffs to pay the
Defendant 10% of electronic filing fees as part of his share of
net revenue. R&R at 32-34.

The court does not find the Plaintiffs’ objections persuasive
and concludes that the magistrate judge’s plain reading of the
Settlement Agreement is correct as a matter of law. As used in the

Settlement Agreement, “net revenue” means “gross fees received

11
Case 2:20-cv-00217-RBS-DEM Document 128 Filed 08/20/21 Page 12 of 13 PagelD# 2553

less all discounts, Cash-in-a-Flash, Send-a-Friend, and
uncollected fees for the offices in the Territories.” ECF No. 99-9
at 2. In calculating the payment owed to the Defendant, the
Plaintiffs maintained a spreadsheet that calculates 2019 net
revenue by deducting from “gross fees” all discounts,
Cash-in-a-Flash, Send-a-Friend, and uncollected fees, and

electronic filing fees. ECF No. 88-9 at 3. This is plainly contrary

 

to the definition of net revenue, which allows deductions for
discounts, Cash-in-a-Flash, Send-a-Friend, and uncollected fees,
but not for electronic filing fees. The court will not effect a
judicial modification of the Settlement Agreement to exclude
electronic filing fees from the definition of net revenue.°

See Landmark HHH, LLC v. Gi Hwa Park, 671 S.E.2d 143, 146

 

(Va. 2009). Accordingly, on a de novo review, the court OVERRULES
the Plaintiffs’ objection as to the Defendant’s counterclaim.
III. Conclusion
The court, having examined the Plaintiffs’ objections to the
R&R, and having made de novo findings and conclusions with respect

thereto, OVERRULES the Plaintiffs’ objections. The court ADOPTS

 

°> The Plaintiffs also assert that electronic filing fees are
not “gross fees .. . for the offices in the territories” because
such fees were generated directly by the Plaintiffs, and not by
the individual franchise locations. ECF No. 122 at 21-22. However,
the Plaintiffs’ own records belie that assertion, given that the
Plaintiffs deducted electronic filing fees, among other expenses,
from gross fees to calculate net revenue. ECF No. 88-9 at 3.

12
Case 2:20-cv-00217-RBS-DEM Document128 Filed 08/20/21 Page 13 of 13 PagelD# 2554

AND APPROVES the findings and recommendations set forth in the R&R
filed on June 25, 2020, ECF No. 120, as supplemented in this
Memorandum Final Order. The Defendant’s Motion for Summary
Judgment, ECF No. 87, is GRANTED. The Plaintiff’s Motion for
Summary Judgment, ECF No. 107, is DENIED. The Defendant’s Motions
in limine, ECF Nos. 83, 85, are DISMISSED as MOOT.

The Clerk is DIRECTED to enter judgment in favor of the
Defendant on all of the Plaintiffs’ claims and on the Defendant’s
counterclaim. The Clerk is further DIRECTED to send a copy of this
Memorandum Final Order to counsel of record for the parties in

this case.

IT IS SO ORDERED. “PRS
/s}

Rebecca Beach Smith
Senior United States District Judge

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

August a0 , 2021

13
